Order entered July 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00761-CV

 SARAH CURTIS, IN HER CAPACITY AS CHIEF APPRAISER OF THE KAUFMAN
                COUNTY APPRAISAL DISTRICT, Appellant

                                              V.

        RICK WILSON, INDIVIDUALLY AND AS CLASS REPRESENTATIVE OF
           PROPERTY OWNERS IN KAUFMAN COUNTY, TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                            Trial Court Cause No. 102319-CC2

                                          ORDER
        Before the Court is appellant’s July 25, 2019 unopposed motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than August 2,

2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE